Case 3:20-cv-02731-VC Document 659-5 Filed 09/02/20 Page 1 of 7




                 EXHIBIT E
                Case 3:20-cv-02731-VC Document 659-5 Filed 09/02/20 Page 2 of 7


Bree Bernwanger

From:                          Bree Bernwanger
Sent:                          Monday, August 31, 2020 12:41 PM
To:                            'Winslow, Sara (USACAN)'; 'Coleman, Susan E.'; Maclean, Emilou (PDR)
Cc:                            Bill Freeman; Garbers, Wendy (USACAN); Zack, Adrienne (USACAN); Choe, Shiwon
                               (USACAN); Marty Schenker; Sean Riordan; Judah Lakin; Newman, Michael A.S.; Oakes,
                               Royal F.; Weinstein, David S.
Subject:                       RE: Zepeda Rivas - draft medical plan



Understood. Thank you, Sara.

From: Winslow, Sara (USACAN) [mailto:Sara.Winslow@usdoj.gov]
Sent: Monday, August 31, 2020 10:04 AM
To: Bree Bernwanger <bbernwanger@lccrsf.org>; 'Coleman, Susan E.' <SColeman@bwslaw.com>; Maclean, Emilou
(PDR) <emilou.maclean@sfgov.org>
Cc: Bill Freeman <wfreeman@aclunc.org>; Garbers, Wendy (USACAN) <Wendy.Garbers@usdoj.gov>; Zack, Adrienne
(USACAN) <Adrienne.Zack@usdoj.gov>; Choe, Shiwon (USACAN) <Shiwon.Choe@usdoj.gov>; Marty Schenker
<mschenker@cooley.com>; Sean Riordan <SRiordan@aclunc.org>; Judah Lakin <judah@lakinwille.com>; Newman,
Michael A.S. <mnewman@hinshawlaw.com>; Oakes, Royal F. <roakes@hinshawlaw.com>; Weinstein, David S.
<DWeinstein@hinshawlaw.com>
Subject: RE: Zepeda Rivas ‐ draft medical plan

Bree,

We received your comments in writing and orally on Thursday, and we have passed those on to the
medical professionals at ICE and GEO who are working to finalize the draft that will be filed in court
today.

Best,
Sara

From: Bree Bernwanger <bbernwanger@lccrsf.org>
Sent: Monday, August 31, 2020 9:34 AM
To: 'Coleman, Susan E.' <SColeman@bwslaw.com>; Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Maclean,
Emilou (PDR) <emilou.maclean@sfgov.org>
Cc: Bill Freeman <wfreeman@aclunc.org>; Garbers, Wendy (USACAN) <wgarbers@usa.doj.gov>; Zack, Adrienne
(USACAN) <AZack1@usa.doj.gov>; Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Marty Schenker
<mschenker@cooley.com>; Sean Riordan <SRiordan@aclunc.org>; Judah Lakin <judah@lakinwille.com>; Newman,
Michael A.S. <mnewman@hinshawlaw.com>; Oakes, Royal F. <roakes@hinshawlaw.com>; Weinstein, David S.
<DWeinstein@hinshawlaw.com>
Subject: RE: Zepeda Rivas ‐ draft medical plan

Dear Counsel:

You asserted during the Wednesday case management conference that the medical plan you produced to us was
a draft that was still in the process of internal review. On Thursday, we sent recommended requirements for a
medical plan, supported by our experts. We also expressed in a call on Thursday afternoon a willingness to

                                                       1
                Case 3:20-cv-02731-VC Document 659-5 Filed 09/02/20 Page 3 of 7

review subsequent drafts, and to further meet and confer (including over the weekend) after you had the
opportunity to discuss further internally with your clients. Despite that, you are due to produce the medical plan
to the Court today, and we have heard nothing further from you about your medical plan since our Thursday
afternoon call.

We remain willing to meet and confer regarding the Mesa Verde medical plan, as compelled both by the Court
and the current health crisis at Mesa Verde. However, we regret that any meet and confer at this stage is
unlikely to be productive given the short time that remains and our need to consult with our experts about any
proposal. We remain deeply concerned about the fact that months into the pandemic, and at least one month into
the outbreak at Mesa Verde, Defendants lack any meaningful plan to respond to the health needs of class
members.

Please let us know how you propose to move forward.

Best,
Bree

                         Bree Bernwanger (she/her)
                         Senior Staff Attorney
                         Lawyers’ Committee for Civil Rights of the San Francisco Bay Area
                         131 Steuart Street, Suite 400
                         San Francisco, CA 94105
                         Tel: (415) 543-9444 x.209
                         Fax: (415) 543-0296
                         www.lccrsf.org




From: Coleman, Susan E. [mailto:SColeman@bwslaw.com]
Sent: Thursday, August 27, 2020 10:18 AM
To: Bree Bernwanger <bbernwanger@lccrsf.org>; Winslow, Sara (USACAN) <Sara.Winslow@usdoj.gov>; Maclean,
Emilou (PDR) <emilou.maclean@sfgov.org>
Cc: Bill Freeman <wfreeman@aclunc.org>; Garbers, Wendy (USACAN) <Wendy.Garbers@usdoj.gov>; Zack, Adrienne
(USACAN) <Adrienne.Zack@usdoj.gov>; Choe, Shiwon (USACAN) <Shiwon.Choe@usdoj.gov>; Marty Schenker
<mschenker@cooley.com>; Sean Riordan <SRiordan@aclunc.org>; Judah Lakin <judah@lakinwille.com>; Newman,
Michael A.S. <mnewman@hinshawlaw.com>; Oakes, Royal F. <roakes@hinshawlaw.com>; Weinstein, David S.
<DWeinstein@hinshawlaw.com>
Subject: RE: Zepeda Rivas ‐ draft medical plan

Any written suggestions before/outside of the conference are appreciated. As you know, we need to include our clients
in any decisions so there is a process to go through.

 Susan E. Coleman | Partner
 444 South Flower Street, Suite 2400 | Los Angeles, CA 90071-2953
 d - 213.236.2831 | t - 213.236.0600 | f - 213.236.2700


                                                          2
                   Case 3:20-cv-02731-VC Document 659-5 Filed 09/02/20 Page 4 of 7

 scoleman@bwslaw.com | vCard | bwslaw.com




The information contained in this e-mail message is intended only for the CONFIDENTIAL use of the designated addressee named
above. The information transmitted is subject to the attorney-client privilege and/or represents confidential attorney work product.
Recipients should not file copies of this email with publicly accessible records. If you are not the designated addressee named above or
the authorized agent responsible for delivering it to the designated addressee, you received this document through inadvertent error
and any further review, dissemination, distribution or copying of this communication by you or anyone else is strictly prohibited. IF YOU
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY TELEPHONING THE SENDER NAMED
ABOVE AT 800.333.4297. Thank you.



From: Bree Bernwanger [mailto:bbernwanger@lccrsf.org]
Sent: Wednesday, August 26, 2020 5:42 PM
To: Coleman, Susan E.; Winslow, Sara (USACAN); Maclean, Emilou (PDR)
Cc: Bill Freeman; Garbers, Wendy (USACAN); Zack, Adrienne (USACAN); Choe, Shiwon (USACAN); Marty Schenker; Sean
Riordan; Judah Lakin; Newman, Michael A.S.; Oakes, Royal F.; Weinstein, David S.
Subject: RE: Zepeda Rivas - draft medical plan

[EXTERNAL]

Dear Susan,

We are working with our experts and plan to be prepared with a number of concrete and specific suggestions
tomorrow, assuming we are all able to speak at our standing 5:00 PM time.

At this point, as laid out in my prior email, it is difficult to provide concrete feedback, as the proposed plan does
not depart in any discernable way from what was happening in Mesa Verde prior to the Court’s order on Friday
and does not include any provisions specific to the conditions and outbreak at Mesa Verde.

We also understand that this is not a final draft and that ICE is continuing to provide input to GEO. On our end,
it would be helpful to know from you all what additional steps Defendants expect to take before reaching a draft
that reflects both GEO and ICE’s input—which is the point where it seems input from us would be most
productive. Which individuals and entities have already reviewed the plan and provided input, and which
individuals and entities are you still awaiting input from?

Best,
Bree

                             Bree Bernwanger (she/her)
                             Senior Staff Attorney
                             Lawyers’ Committee for Civil Rights of the San Francisco Bay Area
                             131 Steuart Street, Suite 400
                             San Francisco, CA 94105
                             Tel: (415) 543-9444 x.209
                             Fax: (415) 543-0296
                             www.lccrsf.org




                                                                    3
                   Case 3:20-cv-02731-VC Document 659-5 Filed 09/02/20 Page 5 of 7



From: Coleman, Susan E. [mailto:SColeman@bwslaw.com]
Sent: Wednesday, August 26, 2020 5:15 PM
To: Bree Bernwanger <bbernwanger@lccrsf.org>; Winslow, Sara (USACAN) <Sara.Winslow@usdoj.gov>; Maclean,
Emilou (PDR) <emilou.maclean@sfgov.org>
Cc: Bill Freeman <wfreeman@aclunc.org>; Garbers, Wendy (USACAN) <Wendy.Garbers@usdoj.gov>; Zack, Adrienne
(USACAN) <Adrienne.Zack@usdoj.gov>; Choe, Shiwon (USACAN) <Shiwon.Choe@usdoj.gov>; Marty Schenker
<mschenker@cooley.com>; Sean Riordan <SRiordan@aclunc.org>; Judah Lakin <judah@lakinwille.com>; Newman,
Michael A.S. <mnewman@hinshawlaw.com>; Oakes, Royal F. <roakes@hinshawlaw.com>; Weinstein, David S.
<DWeinstein@hinshawlaw.com>
Subject: RE: Zepeda Rivas ‐ draft medical plan

Please make some constructive suggestions for us to consider.

Thanks,

Susan

 Susan E. Coleman | Partner
 444 South Flower Street, Suite 2400 | Los Angeles, CA 90071-2953
 d - 213.236.2831 | t - 213.236.0600 | f - 213.236.2700
 scoleman@bwslaw.com | vCard | bwslaw.com




The information contained in this e-mail message is intended only for the CONFIDENTIAL use of the designated addressee named
above. The information transmitted is subject to the attorney-client privilege and/or represents confidential attorney work product.
Recipients should not file copies of this email with publicly accessible records. If you are not the designated addressee named above or
the authorized agent responsible for delivering it to the designated addressee, you received this document through inadvertent error
and any further review, dissemination, distribution or copying of this communication by you or anyone else is strictly prohibited. IF YOU
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY TELEPHONING THE SENDER NAMED
ABOVE AT 800.333.4297. Thank you.



From: Bree Bernwanger [mailto:bbernwanger@lccrsf.org]
Sent: Wednesday, August 26, 2020 5:14 PM
To: Coleman, Susan E.; Winslow, Sara (USACAN); Maclean, Emilou (PDR)
Cc: Bill Freeman; Garbers, Wendy (USACAN); Zack, Adrienne (USACAN); Choe, Shiwon (USACAN); Marty Schenker; Sean
Riordan; Judah Lakin; Oakes, Royal F.; Weinstein, David S.
Subject: RE: Zepeda Rivas - draft medical plan

[EXTERNAL]

Dear Counsel:

As discussed in today’s case management conference, we have reviewed the proposed medical plan and have
serious concerns. We are still consulting with our experts regarding details, but have two major areas of global
concern. First, we see no meaningful difference between the proposal and the level of care prior to the court’s
order. Second, we see nothing in the proposal specific to the outbreak or to Mesa Verde at all. It appears that
this proposal is thus not responsive to the Court’s order requiring Defendants to improve their system of care
and to do so with the particular crisis situation in Mesa Verde in mind. See Dkt. 595.
                                                                    4
                   Case 3:20-cv-02731-VC Document 659-5 Filed 09/02/20 Page 6 of 7


We welcome the opportunity to meet and confer but do not expect that doing so would be fruitful until
significant changes are made to bring the plan in line with the broad contours of the Court’s order. We will
nonetheless continue to engage with our experts, and would like to reserve tomorrow afternoon’s 5:00 PM
standing call to discuss the medical plan.

Sincerely,
Bree

                             Bree Bernwanger (she/her)
                             Senior Staff Attorney
                             Lawyers’ Committee for Civil Rights of the San Francisco Bay Area
                             131 Steuart Street, Suite 400
                             San Francisco, CA 94105
                             Tel: (415) 543-9444 x.209
                             Fax: (415) 543-0296
                             www.lccrsf.org




From: Coleman, Susan E. [mailto:SColeman@bwslaw.com]
Sent: Wednesday, August 26, 2020 11:37 AM
To: Winslow, Sara (USACAN) <Sara.Winslow@usdoj.gov>; Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>
Cc: Bill Freeman <wfreeman@aclunc.org>; Garbers, Wendy (USACAN) <Wendy.Garbers@usdoj.gov>; Zack, Adrienne
(USACAN) <Adrienne.Zack@usdoj.gov>; Choe, Shiwon (USACAN) <Shiwon.Choe@usdoj.gov>; Marty Schenker
<mschenker@cooley.com>; Sean Riordan <SRiordan@aclunc.org>; Bree Bernwanger <bbernwanger@lccrsf.org>; Judah
Lakin <judah@lakinwille.com>; Oakes, Royal F. <roakes@hinshawlaw.com>; Weinstein, David S.
<DWeinstein@hinshawlaw.com>
Subject: RE: Zepeda Rivas ‐ draft medical plan

Counsel – attached is a draft of the medical plan. We are still awaiting additional input from IHSC, so this is not yet final;
however, we welcome your input and suggestions.

Best,

Susan

 Susan E. Coleman | Partner
 444 South Flower Street, Suite 2400 | Los Angeles, CA 90071-2953
 d - 213.236.2831 | t - 213.236.0600 | f - 213.236.2700
 scoleman@bwslaw.com | vCard | bwslaw.com




The information contained in this e-mail message is intended only for the CONFIDENTIAL use of the designated addressee named
above. The information transmitted is subject to the attorney-client privilege and/or represents confidential attorney work product.
Recipients should not file copies of this email with publicly accessible records. If you are not the designated addressee named above or
the authorized agent responsible for delivering it to the designated addressee, you received this document through inadvertent error

                                                                   5
                   Case 3:20-cv-02731-VC Document 659-5 Filed 09/02/20 Page 7 of 7
and any further review, dissemination, distribution or copying of this communication by you or anyone else is strictly prohibited. IF YOU
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY TELEPHONING THE SENDER NAMED
ABOVE AT 800.333.4297. Thank you.




                                                                    6
